DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 1/12/21 has been entered and considered.  Claims 32, 33 and 38 are cancelled.  Newly admitted claims 40-42 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


35-37, 39, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al (US 2015/0207046 A1).
Regarding claim 35, Ikegami et al discloses a radiation-emitting semiconductor component (Figure 2B) comprising: a single radiation-emitting semiconductor chip (Figure 2, reference 1) wherein the semiconductor chip comprises contacts (Figure 2, references 4n and 4p) at a rear side; a conversion layer containing phosphor (Figure 2B, reference 7) and arranged on a front side and on side faces of the semiconductor chip (Figure 2B, reference 1); and a reflective layer (Figure 2, reference 11) arranged in a region of the rear side on the semiconductor chip (Figure 2B, reference 1)and on the conversion layer (Figure 2B, reference 7), wherein a rear-side surface of the contacts (Figure 2B, references 4n and 4p) of the semiconductor chip (Figure 2B, reference 1) is not covered with the reflective layer (Figure 2B, reference 11), and the semiconductor component (Figure 2B, reference 100) comprises phosphor (paragraph 0028) both in a region of the front side and in a region of the side faces of the semiconductor chip (Figure 2B, reference 1) due to the conversion layer (Figure 2B, reference 7).
Regarding claim 36, Ikegami et al discloses wherein the reflective layer (Figure 2B, reference 11) comprises an 
Regarding claim 37, Ikegami et al discloses wherein at least one of the conversion layer comprises a volume-related particle content of at least 40%; and the conversion layer comprises a matrix material comprising a refractive index of at least 1.5 (Figure 2B, reference 7; paragraphs 0050-0051).
Regarding claim 39, Ikegami et al discloses a radiation-emitting semiconductor component (Figure 2B) comprising: a single radiation-emitting semiconductor chip (Figure 2B, reference 1), wherein the semiconductor chip comprises contacts (Figure 2B, reference 4n and 4p) at a rear side; a conversion layer (Figure 2B, reference 7) containing phosphor and arranged on a front side and on side faces of the semiconductor chip (Figure 2B, reference 1); and a reflective layer (Figure 2B, reference 11) arranged in a region of the rear side on the semiconductor chip (Figure 2B, reference 1) and on the conversion layer (Figure 2B, reference 7), wherein a rear-side surface of the contacts (Figure 2B, reference 4n and 4p) of the semiconductor chip (Figure 2B, reference 1) is not covered with the reflective layer (Figure 2B, reference 11), the semiconductor component (Figure 2B, reference 100) comprises phosphor both in a region of the front side and in a region of 
Regarding claim 41, Ikegami et al discloses wherein the conversion layer (Figure 2B, reference 7) completely covers the side faces of the semiconductor chip (Figure 2B, reference 1) and extends as far as rear-side edges of the semiconductor chip (Figure 2B, reference 1).
Regarding claim 42, Ikegami et al discloses wherein the semiconductor chip (Figure 2B, reference 1) is configured to emit a primary light radiation via the front side and via the side faces of the semiconductor chip (Figure 2B, reference 1), .
Allowable Subject Matter
Claims 20-31, 34 and 40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a method of producing radiation-emitting semiconductor components comprising: thickening the conversion layer next to and between the semiconductor chips by applying a filling compound containing phosphor, wherein the thickened conversion layer adjoins the front side and side faces of the semiconductor chips; forming a reflective layer on the conversion layer and on the semiconductor chips in a region of the rear side of the semiconductor chips, wherein a rear-side surface of the contacts of the semiconductor chips remains uncovered; and severing the reflective layer and the conversion layer to form singulated semiconductor components comprising a single semiconductor chip, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 31, 2021